UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS

SHAWNDA ROCHELLE NO. 21-00033-BAJ-SDJ
AUGUSTUS

PROTECTIVE ORDER

This matter, having come before the Court on the motion of the
United States, by and through its undersigned counsel, and the Court, having
found that entering a Protective Order regarding discovery is appropriate, and for
good cause shown,

IT IS HEREBY ORDERED pursuant to Rule 16(d)(1) of the Federal Rules
of Criminal Procedure that the following provisions shall govern handling of
discovery in this matter:

1. Defense counsel shall use the information, documents, and other
materials provided through discovery solely in connection with the
defense of this case and for no other purpose and in connection with
no other proceeding without further Order of this Court.

2. Defense counsel shall securely maintain the information, documents,

and other materials provided through discovery.

 
Upon the receipt of documents or other materials containing personal
identifying information (including social security numbers,
addresses, financial account numbers, dates of birth, witness
statements in any form, or other records), defense counsel is to take
all steps necessary to ensure that these materials are not
disseminated to anyone other than the defense attorney, their staff
(including investigators or experts), or Defendant (collectively,
“authorized persons”), for use in connection with the defense of this
case,

Defense counsel should inform authorized persons who receive the
Discovery Materials that the Materials are provided subject to the
terms of this Protective Order and that the authorized person must
comply with the terms of a Protective Order.

The Discovery Materials may not be used by Defendant for any other
purpose or be furnished to anyone else by Defendant.

No Discovery Materials may be left unattended at any place where it
can be taken or copied by anyone who is not an authorized person.
Discovery Materials and their contents, as well as any notes or other
record of such materials or their contents, should not be disclosed
either directly or indirectly to any person or entity other than
Defendant, defense counsel, persons employed to assist in the

defense, individuals who are interviewed as potential witnesses in

2

 
10.

11.

the case, or such other persons as to whom the Court may authorize
disclosure.

The Discovery Materials shall not be copied or reproduced except as
necessary to provide copies of the materials to an authorized person
as described above to prepare or assist in the defense, and all such
copies or reproductions shall be treated in the same manner as the
original matter.

Upon completion of this case, existing copies of the materials
provided shail be shredded or returned to the United States.

The disclosure of provision of documents or materials by the
Government to Defendant shall not operate as a waiver of any
privilege or protection that could or may be asserted by the holder of
any such privilege or protection.

The Protective Order does not constitute a ruling on the question of
whether any particular material is properly discoverable or
admissible and does not constitute any ruling on any potential

objection to the discoverability of the material.

 
Case 3:21-cr-00033-BAJ-SDJ Document14 06/11/21 Page 4 of 4

12. Nothing in this Protective Order shall prevent any party from
applying to the Court for further relief or for modification of any

provision herein.

Baton Rouge, Louisiana, this GE day of June, 2021

A 2S

JUDGE BRIAN A. J CKSON
UNITED STAT ISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

 

 
